Appeal by the defendant from a judgment of the Supreme Court, Kings County (Walsh, J.), rendered December 14, 2006, convicting him of robbery in the third degree and attempted assault in the second degree (two counts), upon his plea of guilty, and sentencing him to consecutive indeterminate terms of SVa to 7 years’ imprisonment upon the conviction of robbery in the third degree and 2 to 4 years’ imprisonment upon each conviction of attempted assault in the second degree.
Ordered that the judgment is modified, on the law, by providing that the term of imprisonment imposed upon the conviction of attempted assault in the second degree (attempted felony assault) in satisfaction of count three of the indictment shall run concurrently with the term of imprisonment imposed upon the conviction of robbery in the third degree; as so modified, the judgment is affirmed.
As the People correctly concede, the sentence imposed upon the defendant’s conviction of attempted assault in the second degree (attempted felony assault) in satisfaction of count three of the indictment must be modified to run concurrently with the sentence imposed upon the conviction of robbery in the third degree (see Penal Law § 70.25 [2]; People v Parks, 95 NY2d 811, 814-815 [2000]; People v Ramirez, 89 NY2d 444, 451 [1996]; People v Laureano, 87 NY2d 640, 643-644 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Spolzino, J.R, Miller, Covello and Balkin, JJ., concur.